United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                           F I L E D
                                                  In the                                  January 25, 2006
                         United States Court of Appeals                               Charles R. Fulbruge III
                                       for the Fifth Circuit                                  Clerk
                                            _______________

                                              m 04-60849
                                            Summary Calendar
                                            _______________




                    EMRANA KHAN AND MOHAMMED FAKHRUL AHASAN,

                                                               Petitioners,

                                                 VERSUS

                                       ALBERTO R. GONZALES,
                                 UNITED STATES ATTORNEY GENERAL,

                                                               Respondent.


                             ____________________________________

                                  Petition for Review of an Order of
                                  the Board of Immigration Appeals
                                           m A78 316 201
                                           m A78 316 200
                                 ______________________________



Before SMITH, GARZA, and PRADO,                           Emrana Khan, together with her husband
  Circuit Judges.                                      Mohammed Fakhrun Ahasan as a derivative
                                                       beneficiary, petitions for review of the denial
PER CURIAM:*                                           by the Board of Immigration Appeals (“BIA”)
                                                       of her application for asylum, withholding of
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
                                                           *
and is not precedent except under the limited              (...continued)
                                     (continued...)    circumstances set forth in 5TH CIR. R. 47.5.4.
removal and protection under the Convention             ity, Chowdhury’s status as a member of parlia-
Against Torture (“CAT”). We deny the peti-              ment in Bangladesh notwithstanding. The IJ
tion.                                                   ordered petitioners removed to the United
                                                        Kingdom, or in the alternative Bangladesh, in
                        I.                              May 2003. The BIA affirmed.1
   Khan and Ahasan are natives and citizens of
Bangladesh. Before leaving Bangladesh in                                       II.
1998, Khan and Ahasan were threatened and                   Generally, we have authority to review only
physically assaulted on numerous occasions by           the decision of the BIA. Where, as here,
Kamal Chowdhury (also known as Shahjahan                however, the BIA adopts the IJ’s decision in
Chowdhury), a distant cousin of Khan’s father           full, we also review the IJ’s decision. See Mik-
who had wanted to marry Khan. Chowdhury                 hael v. INS, 115 F.3d 299, 302 (5th Cir.
often employed “mastans,” criminal gangsters            1997).
for-hire, to assist him in terrorizing the young
couple.                                                     Although we review the legal conclusions
                                                        of the BIA and the IJ de novo, see id., we re-
   The abuse did not cease even after Khan              view their factual findings for substantial
moved from her home to another city in Ban-             evidence. See Zhang v. Gonzales, 432 F.3d
gladesh to complete her education. Khan and             339, 343-44 (5th Cir. 2005). Under the sub-
Ahasan ultimately left Bangladesh with the un-          stantial evidence standard, “reversal [of the IJ]
derstandable goal of fleeing Chowdhury.                 is improper unless we decide ‘not only that the
                                                        evidence support s a contrary conclusion, but
   After a failed attempt to seek asylum in             [also] that the evidence compels it.’” Id. at
Canada, Khan and Ahasan entered the United              344 (quoting Zhao v. Gonzales, 404 F.3d 295,
States in March 2002. Ahasan was subse-                 306 (5th Cir. 2005)). The alien bears the bur-
quently picked up by immigration officials in           den of proving the requisite compelling nature
Texas, and he and Khan were charged in April            of the evidence. See Chun v. INS, 40 F.3d 76,
2002 with removability under 8 U.S.C.                   78 (5th Cir. 1994).
§ 1182(a)(6)(A)(1) as aliens in the United
States without being admitted or paroled.                  The Attorney General has complete discre-
                                                        tion whether to grant asylum. To be eligible
   At their initial hearing before an immigra-          for asylum, an alien must prove that he is “un-
tion judge (“IJ”), Khan and Ahasan conceded             able or unwilling to return to . . . [his] country
removability. Khan filed an application for             because of persecution or a well-founded fear
asylum, with Ahasan as a derivative benefi-             of persecution on account of race, religion, na-
ciary, and they applied for withholding of re-          tionality, membership in a particular social
moval and for protection under CAT.                     group, or political opinion.” 8 U.S.C. § 1101-

   After an evidentiary hearing, the IJ denied             1
petitioners’ applications on the ground that the             In the appeal to the BIA, Ahasan did not raise
                                                        the denial of his own application for withholding of
abuse they had received at the hands of
                                                        removal and protection under CAT. Therefore, he
Chowdhury was motivated purely by personal
                                                        is before this court only in the capacity of a deriv-
animus and could not be considered conduct              ative beneficiary of his wife’s application for asy-
by a public official acting in an official capac-       lum.

                                                    2
(a)(42)(A). A well-founded fear of persecu-                 evidence of past torture, an inability to relo-
tion exists if the alien has a subjective fear of           cate to a safer part of the country, human
persecution that is objectively reasonable. See             rights abuses within the country, and any other
Lopez-Gomez v. Ashcroft, 263 F.3d 442, 445                  relevant information.         See 8 C.F.R.
(5th Cir. 2001).                                            § 208.16(c)(3).

    Unlike asylum, withholding of removal is                   The IJ determined that Khan is ineligible for
not discretionary. An alien may not be re-                  asylum and withholding of removal because
moved to a particular count ry if it is deter-              the evidence demonstrated that Chowdhury
mined that “the alien’s life or freedom would               had terrorized Khan on account of his jealousy
be threatened in that country because of the                and anger at the fact that she had chosen to
alien’s race, religion, nationality, membership             marry another man. The IJ found no indica-
in a particular social group, or political opin-            tion that Chowdhury targeted Khan for abuse
ion.” 8 U.S.C. § 1231(b)(3)(A). To be eligi-                because of her race, religion, nationality,
ble for withholding of removal, an alien must               membership in a social group, or political
demonstrate an objective “clear probability” of             opinion.
persecution in the proposed country of re-
moval. IRS v. Stevic, 467 U.S. 407, 413                        Khan asserts she was in fact persecuted be-
(1984).                                                     cause of her membership in a social group,
                                                            namely women who live under male domina-
    To obtain relief under CAT, an alien must               tion. She, however, has brought forward no
demonstrate not that he is a member of one of               compelling evidence on which we could deter-
the five protected categories of individuals ar-            mine that Chowdhury focused his cruel atten-
ticulated in the eligibility standards for asylum           tions on her merely because she is a woman, as
and withholding of removal, but rather that it              opposed to the more specific and personal
is more likely than not that he will be tortured            motives, however despicable, he had for lash-
if he is removed to his home country. See Efe               ing out at her. Accordingly, we have no basis
v. Ashcroft, 293 F.3d 899, 907 (5th Cir.                    for reversing the IJ’s denial of her application
2002).2 To meet this burden, he may produce                 for asylum and withholding of removal.

                                                               With regard to the application for relief un-
   2
       The applicable regulation defines torture as         der CAT, the IJ found there was no evidence
                                                            that Chowdhury had abused Khan while acting
   any act by which severe pain or suffering,               in his official capacit y as a member of par-
   whether physical or mental, is intentionally in-         liament or at the instigation or acquiescence of
   flicted on a person for such purposes as obtain-         another public official acting in an official ca-
   ing from him or her or a third person informa-           pacity. Khan has not pointed us to evidence
   tion or a confession, punishing him or her for
   an act he or she or a third person has committed
   or is suspected of having committed, or in-
                                                               2
   timidating or coercing him or her or a third per-            (...continued)
   son, or for any reason based on discrimination              consent or acquiescence of a public official or
   of any kind, when such pain or suffering is                 other person acting in an official capacity.
   inflicted by or at the instigation of or with the
                                       (continued...)       8 C.F.R. § 208.18(a)(1) (2000).

                                                        3
sufficient to controvert that determination.3
Therefore, the IJ’s denial of Khan’s application
for relief under CAT must likewise be upheld.

   The petition for review is DENIED.




   3
     Khan has offered only one basis for overturn-
ing the IJ’s decision. Citing Ontunez-Tursios v.
Ashcroft, 303 F.3d 341, 354 (5th Cir. 2002), she
asserts that the “willful blindness” of the Bangla-
deshi police to Chowdhury’s constant abuse of the
couple constitutes official acquiescence in Chowd-
hury’s activities. Khan has not, however, brought
to our attention any evidence, other than her and
Ahasan’s statements, indicating that the failure of
the police to apprehend Chowdhury resulted from
intentional neglect.

                                                      4